Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

  Civil Action No. 20-cv-01966-RM-MEH

  UNITED FOOD AND COMMERCIAL
  WORKERS INTERNATIONAL UNION
  LOCAL 464A, THE TRUSTEES OF
  WELFARE AND PENSION FUNDS OF
  LOCAL 464A – PENSION FUND, THE
  TRUSTEES OF RETIREMENT PLAN FOR
  OFFICERS, BUSINESS REPRESENTATIVES
  AND OFFICE EMPLOYEES OF LOCAL
  464A, THE TRUSTEES OF LOCAL 464A
  FINAST FULL TIME EMPLOYEES
  PENSION PLAN, THE TRUSTEES OF
  LOCAL 464A WELFARE AND PENSION
  BUILDING INC., and THE TRUSTEES OF
  NEW YORK-NEW JERSEY
  AMALGAMATED PENSION PLAN FOR
  ACME EMPLOYEES, Individually and on
  Behalf of All Others Similarly Situated,

         Plaintiffs,

  v.

  PILGRIM’S PRIDE CORPORATION,
  JAYSON J. PENN, WILLIAM W. LOVETTE, and
  FABIO SANDRI,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on competing motions from United Food and Commercial

  Workers International Union Local 464A, the Trustees of Welfare and Pension Funds of Local

  464A – Pension Fund, the Trustees of Retirement Plan for Officers, Business Representatives

  and Office Employees of Local 464A, the Trustees of Local 464A Finast Full Time Employees
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 2 of 7




  Pension Plan, the Trustees of Local 464A Welfare and Pension Building Inc., and the Trustees of

  New York-New Jersey Amalgamated Pension Plan for ACME Employees (collectively, “Local

  464A”) (ECF No. 29) and the New Mexico State Investment Council (“NMSIC”) (ECF No. 27)

  to be appointed lead plaintiff in this securities class action pursuant to the Private Securities

  Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(B). Upon consideration of

  the motions and supporting briefs, applicable law, and being otherwise fully advised, the Court

  finds and orders as follows.

  I.     BACKGROUND

         The matter underlying the instant motions is a class action brought on behalf of all

  persons or entities who purchased or otherwise acquired Pilgrim’s Pride common stock between

  February 9, 2017 and June 3, 2020 (the “Class Period”). (ECF No. 1 at 2, 6.) The complaint

  alleges that during the Class Period, Pilgrim’s Pride, a national chicken producer and distributor,

  and three of its officers made materially false and misleading statements regarding business

  operations and conspired to fix prices and rig bids. (Id. at 3.) After the alleged conduct was

  revealed during the course of the U.S. Department of Justice’s criminal investigation, the price of

  Pilgrim’s Pride stock significantly declined, harming investors. (Id. at 12-14.) Notification of

  the putative class action was disseminated via wire; in response, Local 464A and the NMSIC

  filed motions to be appointed lead plaintiff.

  II.    LEGAL STANDARD

         Under the PSLRA, the Court shall appoint the presumptive “most adequate plaintiff” as

  lead plaintiff to represent the interests of the purported class members in a securities action. 15

  U.S.C. § 78u-4(a)(3)(B). The most adequate plaintiff is the person or group that:

                 (aa) has either filed the complaint or made a motion in response to a
                 notice . . .;


                                                     2
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 3 of 7




                 (bb) in the determination of the court, has the largest financial
                 interest in the relief sought by the class; and

                 (cc) otherwise satisfies the requirements of Rule 23 of the Federal
                 Rules of Civil Procedure.

  15 U.S.C. § 78u-49(a)(3)(B)(iii)(I). Rule 23 requires that a party may represent the class only if:

                 (1) the class is so numerous that joinder of all members is
                 impracticable;

                 (2) there are questions of law or fact common to the class;

                 (3) the claims or defenses of the representative parties are typical of
                 the claims or defenses of the class; and

                 (4) the representative parties will fairly and adequately protect the
                 interests of the class.

  Fed. R. Civ. P. 23(a).

         At this stage of the proceedings, the Court limits its inquiry to the typicality and adequacy

  prongs of Rule 23. See Wolfe v. AspenBio Pharma, Inc., 275 F.R.D. 625, 627-28 (D. Colo.

  2011) (“As for the requirement that the lead plaintiff otherwise satisfy the requirements of Rule

  23, only two of the four requirements of Rule 23(a)—typicality and adequacy—impact the

  analysis of the lead plaintiff issue.”). The PSLRA also permits a member of the purported

  plaintiff class to rebut this presumption by showing that the presumptively most adequate

  plaintiff “will not fairly and adequately protect the interests of the class” or “is subject to unique

  defenses that render such plaintiff incapable of adequately representing the class.” 15 U.S.C. §

  78u-4(a)(3)(B)(iii)(II).

  III.   ANALYSIS

         Here, Local 464A and the NMSIC jockey to be appointed lead plaintiff of the class,

  arguing that they each satisfy the requirements set forth under the PSLRA and Rule 23. In



                                                     3
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 4 of 7




  response to the NMSIC’s motion, Local 464A claims that the NMSIC is subject to unique

  defenses disqualifying it from appointment as lead plaintiff. The NMSIC raises a similar

  argument in response to Local 464A’s motion, asserting that a unique defense disrupts Local

  464A’s adequacy to represent the class.

         A.      Timeliness and Financial Interest

         Turning first to the timeliness prong, Local 464A and the NMSIC timely filed their

  motions for appointment as lead plaintiff. Any interested party to a private securities class action

  may move the court to be appointed lead plaintiff within sixty days of the publication of notice.

  15 U.S.C. § 78u-4(a)(3)(A)(i)(II). Here, on July 6, 2020, notice was published in the Business

  Wire. On September 4, 2020, Local 464A and the NMSIC moved the court to be appointed lead

  plaintiff. Thus, the parties’ motions were timely.

         Next, examining the monetary prong, the NMSIC has the largest financial interest in the

  relief sought by the class. The parties assert that in assessing financial interest, the Court

  considers monetary loss under a last in first out calculation. (ECF Nos. 27 at 8; 29 at 7.) Here,

  during the Class Period, the NMSIC suffered losses of approximately $1,744,101 and Local

  464A suffered losses of approximately $1,158,326. (Compare ECF No. 28-3 with ECF No. 29-

  3.) Neither party raises an issue with the opposing parties’ calculation of losses, and the Court

  decerns no error. Thus, the NMSIC has the largest financial interest in the relief sought by the

  putative class. Accordingly, based on the timeliness of its motion and financial interest at stake,

  the NMSIC is the most adequate plaintiff should it otherwise satisfy the relevant requirements of

  Rule 23.

         B.      Typical and Adequate

         “Typicality exists where the ‘injury and the conduct are sufficiently similar.’” In re



                                                    4
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 5 of 7




  Ribozyme Pharm., Inc. Sec. Litig., 192 F.R.D. 656, 658 (D. Colo. 2000) (citation omitted). The

  NMSIC’s claims are typical of the purported class. It, like other proposed class members,

  purchased Pilgrim’s Pride stock during the Class period at a price bolstered by Defendants’

  misrepresentations and omissions, causing damages when the illegal activity was exposed. Thus,

  the NMSIC’s claims are typical as they arise from the same cause and injury.1

           The adequacy requirement is met where the presumptive lead plaintiff can show “(1) the

  absence of potential conflict between the named plaintiffs and the class members and (2) that

  counsel chosen by the representative parties is qualified, experienced and able to vigorously

  conduct the proposed litigation.” In re Ribozyme, 192 F.R.D. at 659. The NMSIC satisfies the

  adequacy requirement of Rule 23. There is no evidence of a potential conflict between the

  interests of the NMSIC and those of the other class members. Moreover, this potential lead

  plaintiff has retained respected counsel who will vigorously pursue claims against Defendants on

  behalf of the putative class. Thus, the NMSIC is an adequate plaintiff.2 While both the NMSIC

  and Local 464A are well-positioned to be appointed lead plaintiff in this class action, the Court’s

  determination turns on the largest financial interest, which belongs to the NMSIC. Accordingly,

  the Court finds the NMSIC is the presumptive lead plaintiff.

           C.       Rebutting the Presumption

           Under the PSLRA, Local 464A can rebut the NMSIC’s presumptive status by showing

  either that the NMSIC “will not fairly and adequately protect the interests of the class” or “is

  subject to unique defenses that render such plaintiff incapable of adequately representing the

  class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). Here, Local 464A argues that the NMSIC is subject



  1
    Local 464A’s claims are also typical of the purported class as they are based on the same cause and injury set forth
  by the NMSIC.
  2
    Local 464A is also an adequate plaintiff.

                                                            5
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 6 of 7




  to unique defenses based on its standing and authority to participate in the class action. (ECF

  No. 31 at 2.) Specifically, that the NMSIC is ineligible because its PSLRA certification was

  improperly executed. (Id. at 3.) The NMSIC disagrees, arguing that its certification was proper

  and, thus, has standing to prosecute this action. (ECF No. 32 at 2.)

          In support of its position, Local 464A relies on a preceding securities class action

  involving the NMSIC, In re Snap Inc. Sec. Litig. (In re Snap), No. 217-CV-03679-SVW-AGR,

  2019 WL 2223800 (C.D. Cal. Apr. 1, 2019). There, the court denied the NMSIC’s motion to be

  appointed lead plaintiff, explaining that the NMSIC “may face a challenge as to whether it

  enjoys standing and statutory authority to bring suit” because its motion was brought by the State

  of New Mexico on behalf of the NMSIC and its PSLRA certification was signed by New

  Mexico’s State Investment Officer, and that since the NMSIC “sold all of its stock prior to the

  final corrective disclosure,” it may not be able to prove loss causation. In re Snap, 2019 WL

  2223800, at *3. The Court finds the concerns present in In re Snap are absent from this case.

          First, here, the NMSIC’s motion to be appointed lead plaintiff was filed in its own name

  rather than by the State of New Mexico on behalf of the NMSIC. Second, the New Mexico

  Assistant Attorney General signed the PSLRA certification rather than the State Investment

  Officer.3 Finally, the NMSIC did not sell all its Pilgrim’s Pride common stock prior to the final

  corrective disclosure. Rather, at the end of the Class Period, the NMSIC retained over 70,000

  shares of Pilgrim’s Pride. Thus, the potential standing issues raised by Local 464A are

  insufficient to knock the NMSIC from its presumptive plaintiff status. Accordingly, the Court

  finds the NMSIC is presumptively the most adequate plaintiff to represent the interests of the



  3
   New Mexico law grants authority to the Office of the Attorney General to represent the NMSIC. See N.M. Stat.
  Ann. § 8-5-2 (1978).


                                                         6
Case 1:20-cv-01966-RM-MEH Document 44 Filed 03/17/21 USDC Colorado Page 7 of 7




  purported class.

         D.      Lead Counsel

         Under the PSLRA, the lead plaintiff shall select lead counsel, subject to the Court’s

  approval. 15 U.S.C. § 78u-4(a)(3)(B)(v). The NMSIC has selected Robbins Geller Rudman &

  Dowd LLP (“Robbins Geller”) as lead counsel for the class. Robbins Geller has substantial

  experience in complex securities litigation and is well qualified and able to vigorously represent

  the interests of the putative class. Accordingly, the Court approves Robbins Geller as lead

  counsel and its choice of Shuman, Glenn & Stecker as liaison counsel.

  IV.    CONCLUSION

         Based on the forgoing, it is ORDERED that

         1. The NMSIC’s motion for appointment as lead plaintiff and approval of lead counsel

              (ECF No. 27) is GRANTED;

         2. Local 464A’s motion for appointment as lead plaintiff and approval of lead counsel

              (ECF No. 29) is DENIED;

         3. The NMSIC is appointed lead plaintiff;

         4. Robbins Geller is approved as lead counsel; and

         5. Shuman, Glenn & Stecker is approved as liaison counsel.

         DATED this 17th day of March, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   7
